                 Case 20-10343-LSS        Doc 2111
                                              2018     Filed 02/08/21
                                                             02/03/21     Page 1 of 1



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

 In re:                                                          Chapter 11
 BOY SCOUTS OF AMERICA, ET AL.                                   Case No. 20-10343 (LSS)
                            Debtors.                             Jointly Administered



                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule of Bankruptcy Procedure 9010-1 and the attached Certification,
counsel moves the admission pro hac vice of Michael A. Rosenthal, Esquire to represent National
Union Fire Insurance Company of Pittsburgh, PA; Lexington Insurance Company; Landmark
Insurance Company; The Insurance Company of the State of Pennsylvania; and their affiliated
entities in the above bankruptcy cases.
Dated: February 3, 2021                         /s/ Deirdre M. Richards
                                                Deirdre M. Richards (No.4191)
                                                Fineman Krekstein & Harris, PC
                                                1300 N. King Street
                                                Wilmington, DE 19801
                                                Telephone: (302) 558-8331; Fax: (302) 394- 9228
                                                drichards@finemanlawfirm.com


             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the bar of the State of New York and the
bar of the State of Texas, and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or the course of this action. I also certify that I am
generally familiar with this Court’s local rules and with the revised Standing Order for the District
Court Fund effective September 1, 2016. I further certify that the annual fee of $25.00 has been
paid to the Clerk of Court for the District Court.
                                               /s/ Michael A. Rosenthal
                                               Michael A. Rosenthal, Esquire
                                               Gibson, Dunn & Crutcher LLP
                                               200 Park Avenue
                                               New York, NY 10166-0193
                                                Telephone (212) 351-3969; Fax (212) 351-6258
                                                MRosenthal@gibsondunn.com



                                       ORDER GRANTING MOTION
           IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is GRANTED.


                                                      LAURIE SELBER SILVERSTEIN
          Dated: February 8th, 2021                   UNITED STATES BANKRUPTCY JUDGE
          Wilmington, Delaware
{01739115;v1}
